                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HILDA VAN HOEK,

      Plaintiff,

v.                                                Case No. 8:17-cv-2447-T-02AAS

MCKESSON CORPORATION; PSS
WORLD MEDICAL, INC.; MCKESSON
MEDICAL-SURGICAL INC.; and
MCKESSON MEDICAL-SURGICAL
TOP HOLDINGS INC.,

      Defendants.
_________________________________________/

                                      ORDER

      Plaintiff Hilda van Hoek and Defendants McKesson Corporation, PSS World

Medical, Inc., McKesson Medical-Surgical Inc., and McKesson Medical-Surgical Top

Holdings, Inc. (collectively, the defendants), appeared for a hearing on van Hoek’s

motion to disqualify the defendants’ counsel (Doc. 95) on July 25, 2019. (Doc. 102).

For the reasons stated below and on the record at the hearing, van Hoek’s motion to

disqualify counsel is DENIED.

I.    BACKGROUND

      Van Hoek originally filed this action in state court. (Doc. 1, Ex. A). On October

18, 2017, the defendants removed the action to this court. (Doc. 1). Attorneys

Gregory Hearing and Sacha Dyson appeared on behalf of the defendants. (Id.). Until

April 28, 2019, Hearing and Dyson were members of the law firm Thompson,
                                    1
Sizemore, Gonzalez & Hearing, P.A. (TSG&H). (Doc. 99, Ex. A).

      In 2009 and 2010, attorney Sandra Sheets, with the law firm GrayRobinson

P.A., represented van Hoek and her husband in estate planning matters. (Doc. 95-1,

p. 1). On January 19, 2010, Sheets mailed van Hoek her completed estate planning

documents. (Doc. 95-1, Ex. A). Sheets attached a cover letter that ended with, “It

was a pleasure working with you in this matter. If we can be of any help in the future,

please let us know.” (Id.).

      In 2014, attorney Sheets provided legal services to a relative of van Hoek. (Doc.

95-1, p. 2). It appears Sheets represented the relative in the financial matter and not

van Hoek, but the bill for services was sent to van Hoek.

      On April 29, 2019, TSG&H merged with GrayRobinson. (Doc. 99, Ex. A).

Because of the merger, Hearing and Dyson became employees of GrayRobinson.

      In June 2019, van Hoek sought to update her and her husband’s wills. (Doc.

95-1, p. 2). On June 4, 2019, van Hoek contacted Sheets for assistance. (Id.). Sheets

performed a conflict check, which listed van Hoek as an adverse party in this action.

(Doc. 95-1, Ex. E). Sheets asked whether van Hoek would sign a conflict of interest

waiver. (Id.). Van Hoek declined to sign the waiver and Sheets performed no legal

work on van Hoek’s behalf. (Doc. 95-1, p. 2).

      Van Hoek requests the court disqualify attorneys Dyson, Hearing, and the law

firm GrayRobinson from representing the defendants in this action. (Doc. 95). The

defendants oppose van Hoek’s request. (Doc. 99). On July 26, 2019, the court held a

                                          2
hearing on van Hoek’s motion to disqualify counsel for the defendants and orally

denied the motion. (Doc. 102). The court explained its ruling on the record at the

hearing and it is supported by this order.

II.   ANALYSIS

      Motions to disqualify opposing counsel are “generally viewed with skepticism

because...[they] are often interposed for tactical purposes.”   Yang Enter., Inc. v.

Georgalis, 988 So. 2d 1180, 1183 (Fla. 1st DCA 2008). The burden of proof is on the

party moving for disqualification. Id.

      “‘Because a party is presumptively entitled to the counsel of his choice, that

right may be overridden only if ‘compelling reasons’ exist.’” In re: BellSouth Corp.,

334 F.3d 941, 961 (11th Cir. 2003). “Disqualification of a party’s chosen attorney is

an extraordinary remedy that should be resorted to only sparingly. . ..” Steinberg v.

Winn-Dixie Stores Inc., 121 So. 3d 622, 624 (Fla. 4th DCA 2013).

      “An order disqualifying counsel ‘must be tested against standards imposed by

[the] Rules of Professional Conduct.’”1 AlliedSignal Recovery Trust v. AlliedSignal,

Inc., 934 So. 2d 675, 678 (Fla. 2d DCA 2006). Van Hoek contends Hearing, Dyson,

and GrayRobinson’s representation of the defendants is prohibited by Florida Bar

Rules of Professional Conduct 4–1.7, 4–1.9, and 4–1.0(a).




1 Local Rule 2.04(d), Middle District of Florida, incorporates the Florida Bar’s rules
of professional conduct as ethical standards for practitioners in this court. See M.D.
Fla. L.R. 2.04(d).
                                           3
      A.     Florida Bar Rule of Professional Conduct 4–1.7

      Florida Bar Rule of Professional Conduct 4–1.7 concerns an attorney’s duties

to current clients in situations involving conflicts of interest. Rule 4–1.7 provides

that a lawyer “must not represent a client if ... there is a substantial risk that the

representation of 1 or more clients will be materially limited by the lawyer’s

responsibilities to another client, a former client or a third person or by a personal

interest of the lawyer.” Fla. R.P.C. 4–1.7(a)(2).

      Van Hoek is not a current client of Hearing, Dyson, or GrayRobinson. Sheets

and GrayRobinson’s representation of van Hoek ended on January 19, 2010, when

Sheets mailed van Hoek her completed estate planning documents and stated, “It was

a pleasure working with you in this matter. If we can be of any help in the future,

please let us know.” (Doc. 95-1, Ex. A). Even if Sheets represented van Hoek (not

her relative) in 2014, neither Hearing, Dyson, nor GrayRobinson were representing

van Hoek on April 29, 2019 when TSG&H merged with GrayRobinson. (Doc. 99, Ex.

A). When van Hoek sought further representation from Sheets in June 2019, Sheets

ran a conflict check and advised van Hoek she could not represent her without

execution of a conflict waiver. (Doc. 95-1, Ex. E). Van Hoek did not execute the waiver

and Sheets did not perform legal services for van Hoek. (Id.).

      Van Hoek is not a current client of Hearing, Dyson, or GrayRobinson and

cannot avail herself of the protections Rule 4–1.7 provides to current clients. See

Fenik v. One Water Place, No. 06–514, 2007 WL 527997 (N.D. Fla. Feb. 14, 2007)

                                           4
(former client could not assert conflicts under Rule 4–1.7, which creates duties to

current clients). Under these facts, Rule 4–1.7 is not a basis for disqualification.

      B.     Florida Bar Rule of Professional Conduct 4–1.9

      Florida Bar Rule of Professional Conduct 4–1.9(a) applies to the representation

of former clients. The Rule provides that a lawyer who has formerly represented a

client in a matter must not afterwards:

             (a) represent another person in the same or a substantially
             related matter in which that person’s interests are
             materially adverse to the interests of the former client
             unless the former client gives informed consent;

             (b) use information relating to the representation to the
             disadvantage of the former client except as these rules
             would permit or require with respect to a client or when the
             information has become generally known; or

             (c) reveal information relating to the representation except
             as these rules would permit or require with respect to a
             client.

Fla. R.P.C. 4–1.9.

      Attorney Sheets and the law firm GrayRobinson represented van Hoek and her

husband in estate planning matters in 2009 and 2010 and represented van Hoek’s

relative in 2014. Sheets and GrayRobinson may not represent another person with

interests materially adverse to van Hoek’s interests in a substantially related matter

without van Hoek’s consent. See Fla. R.P.C. 4–1.9(a).

      “‘Matters are ‘substantially related’ . . . if they involve the same transaction or

legal dispute, or if the current matter would involve the lawyer attacking work that

                                           5
the lawyer performed for the former client.’” Waldrep v. Waldrep, 985 So. 2d 700, 702

(Fla. 4th DCA 2008) (quoting In re Amendments to the Rules Regulating the Florida

Bar, 933 So. 2d 417, 445 (Fla. 2006)). The burden is on van Hoek to establish grounds

for disqualification. THI Holdings, LLC v. Shattuck, 93 So. 3d 419, 424 (Fla. 2nd

DCA 2012); see also Cox v. American Cast Iron Pipe Co., 847 F.2d 725, 729 (11th Cir.

1988) (applying same standard to a party seeking disqualification under the

American Bar Association’s Code of Professional Conduct).

      Van Hoek has not met this burden. Van Hoek agrees her estate planning

matters are not substantially similar to this employment action. (Doc. 95, p. 7). In

addition, van Hoek has not established that Sheets’ prior estate planning

representation is “material” to this litigation or could be used to van Hoek’s

disadvantage.     Van Hoek’s argument that Sheets’ knowledge of van Hoek’s

“comfortable lifestyle” would create an unfair prejudice by assuming a resistance to

settlement and reduction of damages awarded by a jury is unavailing. If van Hoek

has valid concerns of this prejudice, a motion in limine is the more appropriate avenue

of recourse. Rule 4–1.9 also is not a basis for disqualification.

      C.     Florida Bar Rule of Professional Conduct 4–1.10

      Van Hoek also relies on Florida Bar Rule of Professional Conduct Rule 4–

1.10(a) as grounds for disqualification. Rule 4–1.10(a) governs the “vicarious

disqualification” of a law firm when one of its lawyers is disqualified. It provides that,

“While lawyers are associated in a firm, none of them shall knowingly represent a

                                            6
client when any of them practicing alone would be prohibited from doing so by Rule

[] … 1.9.”

       However, attorneys Hearing, Dyson, and Sheets were not members of the same

law firm when Sheets represented van Hoek in 2009 and 2010. Instead, Sheets

became associated with Hearing and Dyson following the merger of TSG&H and

GrayRobinson. The firms merged on April 29, 2019, over nine years after Sheets

completed her representation of van Hoek and her husband. Thus, Rule 4–1.0(a) does

not apply.

       Instead, Rule 4–1.10(b) related to former clients of newly associated firms

applies. Rule 4–1.10(b) addresses the imputed disqualification of an entire firm when

it hires an attorney who is disqualified from working on a case under Rule 4–1.9. The

imputed-disqualification rule provides:

             Former Clients of Newly Associated Lawyer. When a
             lawyer becomes associated with a firm, the firm may not
             knowingly represent a person in the same or a
             substantially related matter in which that lawyer, or a firm
             with which the lawyer was associated, had previously
             represented a client whose interests are materially adverse
             to that person and about whom the lawyer had acquired
             information protected by rules 4–1.6 and 4–1.9(b) and (c)
             that is material to the matter.

Fla. R.P.C. 4–1.10(b) (emphasis added).

       Sheets and GrayRobinson’s representation of van Hoek in estate planning

matters and representation of van Hoek’s relative in an unrelated financial matter

are not the same or substantially related to this employment action for gender

                                          7
discrimination and retaliation. In addition, the interests of van Hoek’s estate and

financial matters are not materially adverse to this action. Moreover, in the papers

and at the hearing, Hearing and Dyson asserted they are not privy to van Hoek’s

financial information or other information protected by rules 4–1.6 and 4–1.9(b) and

(c). Thus, Rule 4–1.0 is not a basis for disqualification.

III.   CONCLUSION

       Van Hoek failed to establish that Sheets’ and GrayRobinson’s representation

of her and her husband ten years ago for estate planning is the same or substantially

related to this employment action. No information Sheets obtained during the estate

planning representation is material to this employment action or can be used to the

disadvantage of van Hoek in this action. And Hearing and Dyson have not been privy

to confidential or protected information about van Hoek obtained by Sheets during

her 2009 and 2010 representation of van Hoek and her husband for estate planning

purposes. For these reasons, van Hoek’s Motion to Disqualify Counsel (Doc. 95) is

DENIED.

       ORDERED in Tampa, Florida, on August 2, 2019.




                                           8
